F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       October 13, 2005
                                 TENTH CIRCUIT
                                                                        Clerk of Court

 STEVEN L. POLSTON; BILLIE
 POLSTON; CHRISTAPHER MYERS;
 JANICE HALL,                                           No. 04-8056

               Plaintiffs - Appellants,
          v.                                           (D. Wyoming)
 ROGER ALLSOP, Laramie County                     (D.C. No. 03-CV-22-D)
 Sheriff; DIRECTOR, Wyoming
 Highway Patrol and Department of
 Transportation, in their individual and
 official capacities; BEN PEECH,
 Patrolman, Wyoming Highway Patrol;
 FNU STEPHENS, Deputy, Laramie
 County Sheriff’s Office; FNU LOPEZ,
 Deputy, Laramie County Sheriff’s
 Office; LARAMIE COUNTY BOARD
 OF COUNTY COMMISSIONERS,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRISCOE and HARTZ, Circuit Judges, and HERRERA, District
Judge. **


      This case arose from an encounter between law-enforcement officers and

the occupants of a private residence after an anonymous tipster had warned of

illegal drug activity there. The encounter resulted in the arrest on an outstanding

warrant of one visitor to the house, but no evidence of illegal activity was

discovered. The residents (Plaintiffs) filed suit against the officers in both their

official and individual capacities under 42 U.S.C. § 1983, alleging violations of

their Fourth, Eighth, and Fourteenth Amendment rights. They also raised state-

law claims of negligence and violations of Article 1, §§ 4 and 8 of the Wyoming

Constitution. Defendants moved for summary judgment. The district court

granted the motion except as to the Fourth Amendment claims and the state-law

negligence claim against the officers in their individual capacities. After a bench

trial the district court ruled against Plaintiffs on the remaining counts. Plaintiffs

appealed. We have jurisdiction under 28 U.S.C. §1291, and affirm.

      Plaintiffs raise three arguments on appeal. First, Plaintiff Christapher

Myers contends that he was seized outside the residence in violation of his Fourth

Amendment rights. Second, Plaintiffs Janice Carnes, Billie Polston, and Stephen



      **
         The Honorable Judith C. Herrera, United States District Judge for the
District of New Mexico, sitting by designation.

                                          -2-
Polston contend that the officers twice entered their residence in violation of the

Fourth Amendment. Third, Plaintiffs argue that the officers were not entitled to

qualified immunity. At oral argument before this court, Plaintiffs’ counsel stated

that Ms. Carnes also raised a claim of unlawful seizure based on being told by

Defendants to “stay put” on a sofa in the living room while they conducted a

search. But Plaintiffs’ brief does not refer to any seizure of Ms. Carnes. We

need not address an issue not raised in the briefs on appeal. See Elliott Indus. v.

BP Am. Prod. Co., 407 F.3d 1091, 1116 n.21 (10th Cir. 2005). Likewise,

Plaintiffs’ brief on appeal makes no mention of their state-law claim, so it is

abandoned. See id.

I.    FACTUAL BACKGROUND

      The claims at issue on appeal were tried to the district court without a jury.

Many of the events were recorded. Although there was conflicting testimony on

some matters, Plaintiffs have not contended that the district court’s findings of

historical fact were clearly erroneous. The following account is taken from those

findings and uncontradicted evidence in the record.

      On February 28, 2001, an anonymous call to the Laramie County Sheriff’s

Office reported drug trafficking at the residence of Billie and Stephen Polston.

The residents of the house were Plaintiffs Stephen Polston, Billie Polston, Janice

Carnes (daughter of Stephen Polston), and Christapher Myers. Also present at the


                                          -3-
house that night (but not parties to this appeal) were Michael Polston; his wife

(whose name does not appear in the record); Shane Cotton; and Mr. Cotton’s

girlfriend, Carmen (whose last name does not appear in the record).

      Wyoming Highway Patrol Trooper Benjamin Peech, together with Sergeant

Rick Lopez and Deputy Dave Stephens of the Sheriff’s Office, were dispatched to

investigate. As they approached the Polston residence, they encountered

Christapher Myers outside the house in the garage. Sergeant Lopez and Deputy

Stephens had their weapons drawn but in the “low ready” position. Dist. Ct.

Findings of Fact & Conclusions of Law (Findings) at 2. After visually

determining that Mr. Myers was unarmed, Sergeant Lopez holstered his weapon

and Deputy Stephens slung his shotgun over his shoulder. Trooper Peech asked

Mr. Myers to “hang here with these gentlemen and we’ll talk to you in a bit,

okay?” Id. at 3.

      Meanwhile, Trooper Peech approached the residence, with Deputy Stephens

following. Trooper Peech knocked on the back door, and Janice Carnes

answered. He explained who he and Deputy Stephens were and why they were

there. After stating that they wanted to talk to Billie or Steve Polston, Trooper

Peech said that it was cold outside and asked, “Can we come on in?” Aplt.’s

App. at 8. Ms. Carnes answered, “Okay,” and let them in. Id.




                                         -4-
      Upon entering, the officers saw a shotgun near the kitchen door. Present in

the kitchen were several teenagers, as well as Michael Polston and his wife.

When Stephen Polston appeared, Trooper Peech asked him whether there was

“somewhere we could talk for a couple minutes real quick,” to which he

responded, “Yeah, right here. . . . Shut the door, guys.” Id. at 9.

      Trooper Peech asked whether the shotgun was loaded. Mr. Polston

answered that the gun was an antique and that there were no loaded weapons in

the house. Trooper Peech then explained to Mr. Polston that the officers had

received information that there were unlawful drugs in the residence. Mr. Polston

responded that he had none, but that his daughter, who lived downstairs, had

friends who came in and out. When Trooper Peech said that he had been told that

there were drugs in the upstairs bedroom, Mr. Polston guaranteed that there were

none in his bedroom. The officer then asked whether he could look around the

house. At first Mr. Polston said that he wanted to be sure his wife had her clothes

on, but then he added, “This is going to piss me off.” Id. at 11. Trooper Peech

immediately told Mr. Polston that he did not have to consent to a search, saying,

“It’s entirely up to you.” Id. When Mr. Polston complained that he felt a seizure

coming on, Trooper Peech responded, “We can go ahead and leave.” Id. at 13.

Mr. Polston then inquired whether his wife was dressed. She responded that she

was, but before the officers could begin the search, Mr. Polston noticed that


                                          -5-
Deputy Stephens was carrying a shotgun and complained that the officer had

come in with the weapon. The officers, believing that the Polstons had revoked

consent for them to be in the house, left without conducting a search but asked

Shane Cotton to come with them because he appeared to be under the influence of

drugs.

         Outside, the officers performed field sobriety tests on Mr. Cotton while

Deputy Stephens made a call to see whether there were any outstanding warrants

for him. The officers learned that there was a warrant and arrested him.

Meanwhile, Christapher Myers, who had been waiting outside for 10 to 15

minutes, had asked for permission to go inside, which was granted.

         At some point during these events Mr. Polston had come outside. Trooper

Peech told him that he suspected that Mr. Cotton had been taking drugs and

suggested that the Polstons check Mr. Cotton’s room for drugs. Mr. Polston

expressed concern that Mr. Cotton had brought drugs into his house, and said that

he did not want them there. Mr Polston agreed to let the officers return to the

house and search the room where Mr. Cotton had been staying.

         Trooper Peech then re-entered the house, this time with Sgt. Lopez.

Trooper Peech went upstairs with Mrs. Polston and Carmen. He sat on a chair

while they searched Carmen’s room and handed him numerous prescription drug




                                           -6-
bottles for him to examine; none contained illegal substances. The officers

eventually left, and Mr. Polston apologized for being so upset.

II.   DISCUSSION

      A.     Alleged Seizure of Myers

      The Fourth Amendment to the Constitution protects against

“unreasonable . . . seizures.” U.S. Const. amend. IV. The Fourth Amendment

does not, however, proscribe voluntary cooperation with the police. See United

States v. Esparza-Mendoza, 386 F.3d 953, 957 (10th Cir. 2004). Police officers

may “approach citizens, ask them questions and ask to see identification without

implicating the Fourth Amendment's prohibition against unreasonable searches

and seizures.” Id. at 958 (internal quotation marks omitted). “If a reasonable

person would feel free to terminate the encounter, then he or she has not been

seized.” United States v. Drayton, 536 U.S. 194, 201 (2002). Factors to be

considered in making that determination are “‘the threatening presence of several

officers, the display of a weapon by an officer, some physical touching of the

person of the citizen, or the use of language or tone of voice indicating that

compliance . . . might be compelled.’” United States v. Williams, 356 F.3d 1268,

1274 (10th Cir. 2004) (quoting United States v. Mendenhall, 446 U.S. 544, 554

(1980)) (ellipsis in original). The Supreme Court has emphasized that in addition

to these factors, “all the circumstances surrounding the encounter” must be


                                         -7-
considered. Drayton, 536 U.S. at 201 (internal quotation marks omitted). We

review the district court’s findings of fact for clear error; whether those facts

indicate that the encounter was consensual is a question of law that we review de

novo. See Esparza-Mendoza, 386 F.3d at 957.

      Although Mr. Myers was approached by three police officers, two of whom

had their weapons drawn, the district court found that those weapons were never

pointed at him and were put away as soon as the officers determined that he was

unarmed. The officers never physically touched Mr. Myers, and did not use harsh

language or tone of voice. The officers did not order Mr. Myers to remain

outside; they asked him to do so while they talked with the residents of the house,

saying, “hang here with these gentlemen and we’ll talk to you in a bit, okay?”

Nor did Mr. Myers object. Finally, after the officers first left the house, they

raised no objection to Mr. Myers’s going back inside to retrieve his coat. The

district court concluded from these factors that there had been no seizure.

Reviewing these facts and the totality of the circumstances de novo, we agree that

the encounter was consensual and that the officers did not seize Mr. Myers.

      B.     Entries into Residence

      “The Fourth Amendment generally prohibits the warrantless entry of a

person’s home, whether to make an arrest or to search for specific objects. The

prohibition does not apply, however, to situations in which voluntary consent has


                                          -8-
been obtained, either from the individual whose property is searched, or from a

third party who possesses common authority over the premises.” Illinois v.

Rodriguez, 497 U.S. 177, 181 (1990) (internal citations omitted). Whether

voluntary consent to enter was given is a question of fact to be determined from

the totality of the circumstances. See United States v. Abdenbi, 361 F.3d 1282,

1287 (10th Cir. 2004). We review a finding of consent for clear error. See

United States v. Zubia-Melendez, 263 F.3d 1155, 1162 (10th Cir. 2001) (consent

to search); United States v. Lowe, 999 F.2d 448, 451 (10th Cir. 1993) (consent to

enter). “A finding of fact is not clearly erroneous unless it is without factual

support in the record, or unless the court after reviewing all the evidence is left

with a definite and firm conviction that the district court erred.” United States v.

Jarvison, 409 F.3d 1221, 1224 (10th Cir. 2005) (internal quotation marks

omitted).

      The district court found that when the officers first approached the house

and asked Ms. Carnes if they could enter, she responded, “Okay,” and let them in.

Findings at 3. The court then concluded that Ms. Carnes voluntarily gave consent

to enter the house and that the officers’ entry did not violate the Fourth

Amendment. Plaintiffs do not contend that Ms. Carnes lacked sufficient authority

over the premises. Nor was there any display or threat of force. Moreover,

Mr. Polston told Trooper Peech that they could talk inside the house. When the


                                         -9-
officers felt that consent to be in the Polston residence was revoked, they left

promptly. We therefore affirm the district court’s finding that the initial entry

into the Polston residence was consensual and did not violate the Fourth

Amendment.

      As for the second entry, the district court found that after Mr. Cotton had

been arrested, Trooper Peech suggested to Mr. Polston that Mr. Cotton might have

brought drugs into his house, and that they might be located in the room in which

he had stayed. Mr. Polston said that he did not want drugs in his house and told

the officers that they could search the room. Trooper Peech and Sgt. Lopez

therefore re-entered the house. Trooper Peech then went into the bedroom where

Mr. Cotton had been and sat while Mrs. Polston and Carmen searched the

bedroom and handed him prescription drug bottles to examine.

      Based on this record, the district court found that Mr. Polston gave

voluntary consent, free from any coercion, for the officers to re-enter the house

and search the bedroom. We find no clear error in this determination; Mr.

Polston went so far as to testify at trial that he gave permission to search the

room. We therefore affirm the district court’s ruling that the officers’ second

entry into the house was also consensual and did not violate the Fourth

Amendment.

      C.     Qualified Immunity


                                          -10-
       Because we have determined that there was no violation of Plaintiffs’

constitutional rights, and therefore no liability under 42 U.S.C. § 1983, we need

not address the issue of qualified immunity, which frees officers from personal

liability for constitutional violations if the law is not clearly established. See

Andersen v. McCotter, 205 F.3d 1214, 1217 (10th Cir. 2000).

III.   CONCLUSION

       We AFFIRM the judgment of the district court.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                         -11-